DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 22-40 have been canceled.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-21 in the reply filed on April 20, 2022 is acknowledged.  Accordingly, claim 41 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2 927 642 A1.
With respect to claim 1, CA 2 927 642 A1 discloses a singulating meter apparatus (1) comprising: 
a substantially sealed housing (16); 
a seed disc (3, hollow, consisting of two plates 4, 5) enclosed in the housing and rotatable in a substantially vertical plane (11), the seed disc having a seed side (towards housing interior) and an opposite vacant side (between plates 4, 5), the seed disc dividing the housing into a seed housing area (22) and a vacant housing area (21); 
a disc drive operative to rotate the seed disc (claim 21); 
a plurality of seed apertures (17-20) defined through the seed disc, the seed apertures substantially equally spaced at a substantially equal distance from a rotational axis (70) of the seed disc such that as the seed disc rotates the seed apertures move along a seed aperture path; 
a seed reservoir (implicit seed pool) formed in a bottom portion of the seed housing area (22); 
a seed fill port (66) operative to direct seeds into the seed reservoir, and wherein the seeds fill the seed reservoir to a seed level that is above a bottom portion of the seed aperture path (implicit); 
a seed tube (pipe 33 associated to outlet 23, 24) oriented in a substantially horizontal tube direction (fig. 1) with an open seed tube inlet (25) located adjacent to a top portion of a seed face (fig. 1) of the seed side of the seed disc (4, 5) and oriented such that as the seed disc rotates the seed apertures move along the seed aperture path substantially horizontally (fig. 1) toward the seed tube inlet (emphasized feature not in claim 11); 
a pressurized air source (p. 7 |. 20-21: "blower") operative to direct pressurized air into the seed housing area (22) such that a seed air stream flows into the seed tube inlet (25; p. 4 |. 20-28; claim 13), and such that a pressure differential is created between the seed and vacant sides of the seed disc (p. 4 |. 20-28; p. 7 |. 26-27; claim 13) causing an exhaust air stream to flow from the seed housing area (22) to the vacant housing area (21) through each seed aperture (17-20) as each seed aperture rotates upward out of the seed reservoir such that at least one seed is lodged in each seed aperture (p. 4 1. 20-28) as each seed aperture emerges from the seed reservoir; 
wherein the exhaust air stream flows out of the vacant housing area (21) through an exhaust port (p. 6 |. 1-3 and 10-12, claim 19: "opening" for an “exhaust air line"), and wherein the seed fill port (66) is operative to resist passage of pressurized air out of the seed housing area (simply because it delivers that pressurized air); a disc pressure neutralizer (34); wherein each seed aperture (17-20) moving along the seed aperture path reaches a release position adjacent to the seed tube inlet (25) where the disc pressure neutralizer (34) removes the pressure differential such that the exhaust air stream stops flowing through each seed aperture at the release position and the at least one seed is released and is carried into the seed tube inlet by the seed air stream (p. 3 I. 27-32, p. 7 1. 27-30, p. 8 I. 5-9).
With respect to claim 2, see Figure 1 of CA 2 927 642 A1.
As to claim 10, element 34 of CA 2 927 642 A1 functions as a “sealing wheel”. 

Claims 15, 16, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 050 419 A1.
With respect to claim 15, EP 3 050 418 A1 discloses a singulating meter apparatus (10) comprising: 
a substantially sealed housing (12); 
a seed disc (28) enclosed in the housing and rotatable in a substantially vertical plane, the seed disc having a seed side and an opposite vacant side, the seed disc dividing the housing into a seed housing area (30 with higher pressure P1) and a vacant housing area (with lower pressure P2, fig. 2; par. 0042-0043); 
a disc drive (24) operative to rotate the seed disc; 
a plurality of seed apertures (34) defined through the seed disc, the seed apertures substantially equally spaced at a substantially equal distance from a rotational axis of the seed disc (fig. 2) such that as the seed disc rotates the seed apertures move along a seed aperture path (32); 
a seed reservoir (20) formed in a bottom portion of the seed housing area; 
a seed fill port (20) operative to direct seeds (40) into the seed reservoir, and wherein the seeds fill the seed reservoir to a seed level that is above a bottom portion of the seed aperture path (implicit, fig. 3, 4); 
a seed tube (26) oriented with an open seed tube inlet (44) located adjacent to a seed face of the seed side of the seed disc such that as the seed disc rotates the seed apertures move along the seed aperture path (32) toward the seed tube inlet (44); 
a pressurized air source (par. 0038: "Druckerzeugungseinheit") operative to direct pressurized air (via air inlet 18) into the seed housing area such that a seed air stream (38) flows into the seed tube inlet (44), and such that a pressure differential is created between the seed and vacant sides of the seed disc causing an exhaust air stream (36) to flow from the seed housing area (30) to the vacant housing area through each seed aperture (34) as each seed aperture rotates upward out of the seed reservoir (20) such that at least one seed (40) is lodged in each seed aperture as each seed aperture emerges from the seed reservoir; 
wherein the exhaust air stream (36) flows out of the vacant housing area through an exhaust port (implicit for ventilation of the vacant space enclosed by seal 64, fig. 5), and wherein the seed fill port (20) is operative to resist passage of pressurized air out of the seed housing area (implicit suitability feature for proper functioning, here implicitly ensured by the seed column); a disc pressure neutralizer (46, 64, par. 00583, fig. 5); wherein each seed aperture moving along the seed aperture path (32) reaches a release position (42) adjacent to the seed tube inlet where the disc pressure neutralizer (46) removes the pressure differential such that the exhaust air stream (36) stops flowing through each seed aperture (34) at the release position and the at least one seed (40) is released and is carried into the seed tube inlet (44) by the seed air stream (38); 
a debris ejector (62) operative to push an ejector member (par. 0047, 0061: "Stifte", "Dornen"; fig. 2, 5) through each seed aperture (34) from the vacant side of the seed disc (28) to the seed side of the seed disc at an ejector location located such that debris pushed out of each seed aperture by the ejecior member is carried into the seed tube (26) by the seed air stream (38; par. 0047, 0061; fig. 2, 5).
As to claim 16, the ejector wheel with radial protrusions is met by (62, fig. 2, 5).
Regarding claims 20 and 21, (fig. 6a-6c) discloses an extractor member (44) with a disc facing notch formed between flanges (54, 68) that slide along the disc surface (fig. 6a).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5-9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2 927 642 A1 in view of EP 3 050 419 A1.
CA 2 927 642 A1 discloses the singulating meter apparatus as set forth supra.
The claims distinguish over CA 2 927 642 A1 in requiring (1) the vacant housing area to be divided into an active area connected to the exhaust port, and an idle area; the active area to be formed by a hollow seal member with seal edges of the seal member sealed to the vacant side of the seed disc such that an interior of the hollow seal member forms the active area and is isolated from the idle area; as the seed disc rotates the seed apertures on the bottom portion of the seed aperture path to slide into a bottom portion of the seal member below the seed level and then slide out of a top portion of the seal member adjacent to the release position; the exhaust stream to flow through active seed apertures that are within the active area, and substantially no air to flow through idle seed apertures that are within the idle area; the disc pressure neutralizer is provided by an upper portion of the seal edge that divides the active area from the idle area adjacent to the release position (as required in claim 3); (2) a debris ejector operative to push an ejector member through each seed aperture from the vacant side of the seed disc to the seed side of the seed disc at an ejector location in the idle area of the vacant housing area adjacent to the upper portion of the seal edge such that debris is pushed out of each seed aperture by the ejector member into the seed air stream flowing through the seed tube (as required in claim 5); (3) a debris opening in a wall of the seed tube downstream of the seed tube inlet adjacent to the seed face of the seed side of the seed disc and adjacent to the ejector location, wherein the seed air stream flowing through the seed tube through the orifice carries the debris pushed out of each seed aperture by the ejector member downstream through the seed tube (as required in claim 6); (4) an extractor member defining the seed tube inlet at a first end and connected at a second end to the seed tube, wherein the debris opening is defined in a middle portion of the extractor member between the first and second ends thereof, and wherein the extractor member comprises flanges extending toward the seed face on each side of the seed aperture path, and where flange faces of the flanges are configured to slide along the seed face (as required in claim 7); (5) a notch (as required in claim 8); (6) the debris ejector comprises an ejector wheel with a plurality of the ejector members extending radially from the ejector wheel (as required in claim 9); and (7) the disc pressure neutralizer comprises a resilient sealing pad positioned to slide along the vacant side of the seed disc at the release position as the seed disc rotates such that the seed apertures are sealed at the release position (as required in claim 13).
With respect to claims 3 and 5, see the disclosure in paragrphs [0047] and [0061] of EP 3 050 419 A1 and the figures of EP 3 050 419 A1.
As to claims 6 and 7, EP 3 050 419 A1 discloses in (fig. 6a-6c) discloses an extractor member (44) with a disc facing notch formed between flanges (54, 68) that slide along the disc surface (fig. 6a).
With respect to claim 8, see Figures 6a-6c which discloses and extractor member (44) with a disc facing notch formed between flanges (54, 68) the slide along the disc surface (Figure 6a).
Regarding claim 9, EP 3 050 419 A1 discloses an ejector wheel with radial protrusions 62 (fig. 2, 5).
With respect to claim 13, see element 46 of EP 3 050 419 A1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of EP 3 050 419 A1 in the singulating meter apparatus of CA 2 927 642 A1 for greater versatility in use and operation of the singulating meter apparatus of CA 2 927 642 A1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CA 2 927 642 A1 in view of EP 3 050 419 A1 as applied to claims 3, 5-7, 9 and 13 above, and further in view of Sauder US 2017/0311536 A1.
CA 2 927 642 A1 discloses the singulating meter apparatus as set forth supra.
Claim 4 distinguishes over CA 2 927 642 A1 in requiring inner and outer portions of the seal edges to follow a substantially radial arc along the vacant side of the seed disc on each side of the seed aperture path.
Sauder US 2017/0311536 A1 discloses such a seal (190) shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of Sauder US 2017/0311536 A1 in the singulating meter apparatus of CA 2 927 642 A1 for greater versatility in use and operation of the singulating meter apparatus of CA 2 927 642 A1.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2 927 642 A1 in view of EP 3 050 418 A1.
CA 2 927 642 A1 discloses the singulating meter apparatus as set forth supra.
Claims 11 and 12 distinguish over CA 2 927 642 A1 in requiring a plurality of resilient ejector members to extend radially from the sealing wheel.
EP 3 050 418 A1 discloses resilient ejector wheels (58, par. 0050, 0066) that also serve as disc pressure neutralizers (58, par. 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of EP 3 050 418 A1 in the singulating meter apparatus of CA 2 927 642 A1 for greater versatility in use and operation of the singulating meter apparatus of CA 2 927 642 A1.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 050 419 A1 in view of EP 3 050 418 A1.
EP 3 050 419 A1 discloses the singulating meter apparatus as set forth supra.
Claims 17 and 18 distinguish over EP 3 050 419 A1 in requiring a plurality of ejector members to extend radially from the sealing wheel.
EP 3 050 418 A1 discloses discloses ejector wheels (58, par. 0050, 0066) that also serve as disc pressure neutralizers (58, par. 0061); the optional feature "resilient" is implicit when a wheel/roller is used for sealing disc apertures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of EP 3 050 418 A1 in the singulating meter apparatus of EP 3 050 419 A1 for greater versatility in use and operation of the singulating meter apparatus of EP 3 050 419 A1.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3 050 419 A1 in view of CA 2 927 642 A1.
EP 3 050 419 A1 discloses the singulating meter apparatus as set forth supra.
Claim 19 distinguishes over EP 3 050 419 A1 in requiring the seed tube to be oriented in a substantially horizontal tube direction with an open seed tube inlet located adjacent to a top portion of a seed face of the seed side of the seed disc.
See this specific structure in the figures of CA 2 927 642 A1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of CA 2 927 642 A1 in the singulating meter apparatus of EP 3 050 419 A1 for greater versatility in use and operation of the singulating meter apparatus of EP 3 050 419 A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



April 29, 2022